Citation Nr: 0019838	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral epidermophytosis pedis with an id reaction to 
fingers.  

2.  Entitlement to an increased evaluation for a residual 
scar from a laceration of the fifth finger of the left hand 
with a flexion deformity, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture to the right fifth metacarpal, 
currently assigned a noncompensable evaluation.  

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the left zygomatic arch, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted assignment of an increased 10 percent 
evaluation for the veteran's residuals of a left zygomatic 
arch fracture, and denied the remaining benefits sought.  The 
veteran field a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his 
substantive appeal, the veteran requested that he be afforded 
a personal hearing before a Member of the Board at the RO.  
However, in June 1999, the veteran withdrew in writing his 
request for a personal hearing.  Therefore, the Board will 
proceed with appellate review.  See 38 C.F.R. § 20.702(e) 
(1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran is right-hand dominant.  

3.  The veteran's bilateral epidermophytosis pedis with id 
reaction to the fingers is objectively shown to be productive 
of no more than symptomatology consistent with slight, if any 
exudation, exfoliation, or itching on small, nonexposed areas 
of the feet.  

4.  The veteran's residual scar and flexion deformity of the 
fifth finger of the left hand is objectively shown to be 
productive of some permanent flexion to 45 degrees with pain.  

5.  The veteran's residuals of a fracture of the right fifth 
metacarpal are objectively shown to be asymptomatic.  

6.  The veteran's residuals of a fracture of the left 
zygomatic arch are objectively shown to be productive of 38-
millimeter inter-incisal motion and a 6- and 7-millimeter 
left and right lateral excursion.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for bilateral epidermophytosis pedis with an id reaction to 
the fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7806 (1999).  

2.  The criteria for assignment of an evaluation in excess of 
10 percent for a residual scar and flexion deformity of the 
fifth finger of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5227, 4.118, 
Diagnostic Code 7804 (1999).  

3.  The criteria for assignment of a compensable evaluation 
for residuals of a fracture of the right fifth metacarpal 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5227, 4.118, Diagnostic Code 7804 (1999).  

4.  The criteria for assignment of an evaluation in excess of 
10 percent for residuals of a fracture of the left zygomatic 
arch have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented claims that are 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal have been obtained.  The 
evidence includes the veteran's service medical records, 
reports of VA rating examinations, and personal statements 
made by the veteran in support of his claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the individual undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

II.  Bilateral Epidermophytosis Pedis with Id Reaction to the 
Fingers

Service connection for what is now characterized as bilateral 
epidermophytosis pedis with id reaction to the fingers was 
granted by an August 1972 rating decision.  A noncompensable 
evaluation was assigned, effective from April 26, 1972.  In 
August 1998, the veteran submitted a claim for an increased 
evaluation, contending that the severity of his service-
connected disability had increased, and that he should be 
entitled to a compensable evaluation.  His claim was denied 
by a September 1998 RO decision, to which he filed a timely 
notice of disagreement.  The veteran subsequently underwent a 
VA rating examination in November 1998, and his claim was 
again denied by a February 1999 rating decision.  This appeal 
followed.  

The report of the November 1998 rating examination shows that 
the veteran complained of suffering from a skin disorder 
involving formation of blisters which would eventually 
resolve leaving scabs.  He indicated that the blisters would 
drain upon bursting.  He also reported that he had been given 
ointment and skin cream, but his rash persisted.  The rash 
was worse in the summer months and he rarely had it in the 
winter.  On examination, he was found to have rash areas over 
the lateral right foot which contained small blistered areas 
and scabbing.  Some scabbing was also noted over the left 
lateral aspect of the dorsum of the left foot.  No other rash 
was noted elsewhere over the veteran's body.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999), a 
noncompensable evaluation is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  Assignment of a 10 percent evaluation 
is warranted upon a showing of exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent evaluation is assigned where there is constant 
exudation or itching with extensive lesions or marked 
disfigurement. 

Based on the foregoing, the Board finds that the currently 
assigned noncompensable evaluation is appropriate, and that 
the preponderance of the evidence is against assignment of a 
compensable rating under any diagnostic code. The Board 
acknowledges that the veteran has used skin cream and 
ointment which have not eliminated the rashes.  However, on 
objective examination, his rash is shown to be limited to 
small, non-exposed areas of the feet.  The affected areas are 
neither exposed nor extensive.  Accordingly, assignment of a 
compensable or 10 percent evaluation is not warranted under 
the applicable schedular criteria.  Accordingly, his appeal 
with respect to the issue of entitlement to a compensable 
evaluation for bilateral epidermophytosis pedis with id 
reaction to the fingers is denied.  


III.  Residual Scar and Flexion Deformity of the Fifth Finger 
of the Left Hand

Service connection for residuals of a laceration of the fifth 
finger of the left hand (left little finger) which consisted 
of a scar and flexion deformity, was granted by a rating 
decision in October 1969.  An initial 10 percent evaluation 
was assigned, effective from February 14, 1969.  By a May 
1974 rating decision, the veteran's assigned disability 
rating was reduced to 0 percent, effective from September 1, 
1974.  However, by a June 1976 rating decision, the veteran's 
assigned disability rating for his left little finger 
disability was increased to 10 percent, effective from April 
1, 1976.  That disability rating has remained in effect until 
the present time.  

The report of the November 1998 rating examination shows that 
the veteran complained of experiencing pain in connection 
with his left little finger disability.  He indicated that 
pain of the left fifth digit and right hand would 
occasionally cause him to awaken at night. He only took over 
the counter medication for his left little finger problem.  
On examination, a well-healed 3.5-centimeter (cm) scar was 
noted over the palm area of the veteran's left hand.  The 
examiner observed that such scar was likely the result of 
tendon repair surgery the veteran had undergone in service.  
Other small, well-healed scarring was noted on the left 
little finger between the distal interphalangeal (DIP) joint 
and the proximal interphalangeal (PIP) joint.  There was a 
permanent flexion of the left fifth DIP at 45 degrees.  The 
veteran was still able to flex the PIP to 75 degrees.  
Opposition was intact, and sensation was decreased over the 
DIP and PIP with no sensation over the PIP area.  Sensation 
in the left palmar area was present.  The pertinent diagnosis 
was stab wound to the left fifth finger with permanent 
flexion, decreased sensation, decreased range of motion, and 
scarring with pain as residuals.  An X-ray report showed 
flexion deformity at the interphalangeal joints of the left 
little finger.  However, there was no joint space narrowing 
or other significant abnormality.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), a 10 
percent evaluation is warranted for tender and painful scars 
on objective demonstration.  Further, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1999), ankylosis of any other 
finger than the thumb, middle or index fingers warrants 
assignment of a noncompensable evaluation for either the 
dominant or nondominant hand.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation for the veteran's 
left little finger disability is appropriate, and that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent under any diagnostic code.  
As noted, the veteran's left little finger can be said to be 
at least partially ankylosed, as indicated by the 45 degrees 
of permanent flexion.  However, under the applicable 
diagnostic criteria, ankylosis of the fifth metacarpal does 
not warrant assignment of a compensable evaluation, 
regardless of whether the disability involves either the 
dominant or non-dominant hand.  Accordingly, under Diagnostic 
Code 5227, the veteran's left little finger disability does 
not warrant assignment of a compensable evaluation.  

At the November 1998 rating examination, the veteran was 
found to have pain in connection with his residual scarring.  
Therefore, under Diagnostic Code 7804, assignment of a 10 
percent evaluation is warranted upon such objective 
demonstration.  Therefore, absent any objective 
symptomatology other than scar pain, the Board finds that the 
veteran's residuals of a laceration of the fifth finger of 
the left hand, consisting of a flexion deformity and 
scarring, is properly evaluated as 10 percent disabling.  
That rating is the maximum schedular rating under Diagnostic 
Code 7804.  His appeal with respect to entitlement to an 
evaluation in excess of 10 percent is therefore denied.  

IV.  Residuals of a Fracture of the Right Fifth Metacarpal

Service connection for residuals of a fracture of the right 
fifth metacarpal was granted by an October 1969 rating 
decision, and a noncompensable evaluation was assigned, 
effective from February 14, 1969.  The veteran now contends 
that the severity of that disability has increased, and that 
he should therefore be granted a compensable evaluation.  

The report of the November 1998 rating examination shows that 
the veteran complained of intermittent pain in his right 
little finger, worse in the winter.  On examination, the 
veteran could flex his right fifth metacarpal from 0 to 75 
degrees.  There was no objective evidence of pain or painful 
motion.  No other defects or abnormalities were noted.  The 
pertinent diagnosis was previous fracture of the right fifth 
metacarpal by patient history, asymptomatic on examination.  

The Board has evaluated the foregoing, and concludes that the 
veteran is not entitled to a compensable evaluation under any 
diagnostic code.  He was not objectively shown to experience 
any limitation of motion, and even if ankylosis were shown, 
which it was not, he would not be entitled to a compensable 
evaluation under Diagnostic Code 5227.  Further, there was no 
objective evidence of pain or tenderness or painful motion.  
Accordingly a compensable evaluation is not warranted under 
the regulations and diagnostic code pertaining to painful 
motion or residual painful scarring.  See generally 38 C.F.R. 
§§ 4.40, 4.45, 4.118, Diagnostic Code 7804; DeLuca, supra.  
Therefore, the veteran's appeal, with respect to the issue of 
entitlement to a compensable evaluation for residuals of a 
fracture of the right fifth metacarpal, is denied.  

V.  Residuals of a Fracture of the Left Zygomatic Arch

Service connection for residuals of a fracture of the left 
zygomatic arch was granted by an October 1969 rating 
decision, and a noncompensable evaluation was assigned, 
effective from February 14, 1969.  In August 1998, the 
veteran filed a claim for an increased rating, contending 
that the severity of that disability had increased.  He 
underwent VA rating examinations in November and December 
1998, and by a February 1999 rating decision, was assigned an 
increased 10 percent evaluation, effective from August 6, 
1998.  The veteran now contends that the severity of his 
service-connected residuals of a left zygomatic arch fracture 
warrants assignment of an evaluation in excess of 10 percent.  

At the time of the November 1998 rating examination, the 
veteran stated that he was unable to fully extend his jaw in 
the open position.  As a result of this disability, the 
veteran reported that he had to cut his food into small 
portions, and found it difficult to receive dental treatment.  
In addition, the veteran indicated that the zygomatic arch 
clicked when he ate, and that he experienced intermittent 
pain in that area.  On superficial examination, some mild 
bony swelling over the left zygomatic arch was found.  No 
other findings or diagnoses were rendered at the time of the 
November 1998 rating examination, and the veteran was 
scheduled to undergo another examination in December 1998.  

At a VA dental examination in December 1998, the veteran 
reported experiencing popping and/or clicking on opening his 
mouth.  He indicated that he experienced arthritis-type pain, 
particularly during colder weather, and that he experienced 
difficulty in opening his mouth fully for chewing and dental 
treatment.  On examination, the veteran was found to be 
unable to adequately open his mouth.  He had inter-incisal 
motion of 38-millimeters (mm) and left and right excursion of 
6 and 7 mm, respectively.  Minimal bone loss was noted.  

Under 38 C.F.R. § 4.150, Diagnostic Code 9905 (1999), limited 
motion of temporomandibular articulation with inter-incisal 
range of 31 to 40-mm warrants assignment of a 10 percent 
evaluation.  A 20 percent evaluation requires limitation of 
21 to 30-mm, and a 30 percent evaluation requires an 11 to 
20-mm inter-incisal range. In addition, a separate 10 percent 
evaluation is warranted for a 0- to 4-mm range of lateral 
excursion.  The Note to Diagnostic Code 9905 states that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  Id.  

Under the applicable rating criteria, the Board finds that 
the currently assigned 10 percent evaluation for the 
veteran's residuals of a left zygomatic arch fracture is 
appropriate, and that the preponderance of the evidence is 
against a higher rating under any other diagnostic code.  As 
noted, the veteran is objectively shown to have a 38-mm range 
of inter-incisal motion.  Under Diagnostic Code 9905, such 
limitation of motion warrants assignment of a 10 percent 
evaluation and no more.  He is objectively shown to have 6- 
and 7-mm left and right lateral excursion, which, under 
Diagnostic Code 9905, does not warrant assignment of a 
compensable evaluation.  Id.  The veteran has complained of 
experiencing painful motion at times with respect to his left 
zygomatic arch, but the Board finds that any such pain is 
adequately and appropriately compensated by the currently 
assigned 10 percent evaluation.  Therefore, the Board 
concludes that the currently assigned 10 percent evaluation 
is appropriate, and the veteran's appeal with respect to that 
issue is denied.  

V.  Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board observes 
that, at the time of his November 1998 rating examination, 
the veteran had been employed full-time since 1973.  There is 
no indication that the disabilities at issue here have 
resulted in any marked interference with employment, have 
necessitated any periods of hospitalization, or that the 
disability picture presented renders impracticable the 
application of the regular schedular standards.  
The Board finds no evidence of an exceptional or unusual 
disability picture in this case.  Therefore, on the basis of 
the entire record, the Board must conclude that further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  See 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for the disabilities at issue 
here, the benefit of the doubt doctrine is not applicable. 
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Should the veteran's disability picture change, he may apply 
at any time for increases in his assigned disability ratings.  
See 38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant disability ratings in excess of 
those currently in effect.  


ORDER

Entitlement to a compensable evaluation for bilateral 
epidermophytosis pedis with an id reaction to the fingers is 
denied.  

Entitlement to an evaluation in excess of 10 percent for a 
residual scar and flexion deformity due to a laceration of 
the left fifth finger is denied.  

Entitlement to a compensable evaluation for residuals of a 
fracture of the right fifth metacarpal is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left zygomatic arch is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

